DETAILED ACTION
Reasons for Allowance
1.	Claims 1-20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
The close prior art, Jobling et al. (US-PG-PUB No. 2008/0130910), teaches of a headset assembly comprises a housing 1136 including a touch-sensitive surface 1124 and a PCB substrate 1026. The close prior art failed to teach of an earphone having a flexible circuit positioned between the stem and the conductive object; a deformable material positioned between the flexible circuit and the conductive object operable to deform when a force is applied to the input surface; a touch sensor electrode disposed within the flexible circuit facing the stem; a force sensor electrode disposed within the flexible circuit facing the deformable material; and a shield disposed between the touch sensor electrode and the force sensor electrode, as claimed in claim 1. Regarding claim 11, it recited a spring member positioned between the flexible circuit and the conductive object operable to bias the flexible circuit toward the stem and allow the flexible circuit to move toward the conductive object when a force is applied to the input surface; a touch sensor electrode disposed within the flexible circuit facing the stem; a force sensor electrode disposed within the flexible circuit facing the spring member; and a shield disposed between the touch sensor electrode and the force sensor electrode. Regarding claim 18, it recited a member positioned between the flexible circuit and the conductive object operable to allow the flexible circuit to move with respect to the stem; a force sensor electrode disposed within the flexible circuit; and a controller operable to determine an input to the earphone using a change in capacitance detected using the force sensor electrode, the change in capacitance corresponding to a non- binary amount of a force applied to the input surface. Therefore, the prior art do not meet the requirements of the claimed invention as recited in the broadest claims respectively since there is no suggestion to render obviousness in combination or individually to teach the limitations as claimed. For the above reason, independent claims 1, 11 and 18 are allowed. 
Claims 2-10 are allowed for their dependency from independent claim 1.
Claims 12-17 are allowed for their dependency from independent claim 11.
Claims 19 and 20 are allowed for their dependency from independent claim 18.
Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Solis et al. US-PG-PUB No. 2020/0075272, Earbud with Rotary Switch, Fig. 1, shows an earbud 100 include control mechanisms in the form of rotary 160 and pressure 150 switches positioned within a stem 120 of the earbud 100.
Hollemans et al. US-PAT No. 7,925,029, Personal Audio System with Earpiece Remote Controller, Fig. 2, shows a personal audio system 100 has a touch-sensitive area. The touch-sensitive, which is being touched, is detected and used for remotely controlling a device (110) for personal audio by means of a control signal (130).
4.	Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571) 270-3321.  The examiner can normally be reached on 7AM-5PM EST T-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANGELICA M MCKINNEY/Primary Examiner, Art Unit 2653